Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Response to Restriction Requirement filed on 3/12/2021.

Election/Restrictions
Applicant's election with traverse of Inventions I and II in the reply filed on 3/12/2021 is acknowledged.  The traversal is on the ground(s) that: (1) The Office has failed to show that the alleged inventions are independent or distinct; (2) There is no serious burden on the Office if the Restriction is not made; and (3) Requirement of Restriction is discretionary for the Office and should not be made in this case.  This is not found persuasive because: (1) in the 1/30/2020 Restriction Requirement, items 7-12 provides reasons why the inventions are distinct; (2) in the 1/30/2020 Restriction Requirement, item 14 provides reasons that there is a serious burden to search all of the inventions, and the reasons provided are the Office standard response for why there is no serious burden and the Office has not instructed examiners to provide further explanations in a restriction requirement with regard to this matter as far as the examiner is aware; and (3) there is definitely serious burden to search all of the inventions as searching all of the inventions would extend the search time significantly.
The requirement is still deemed proper and is therefore made FINAL.
Claim 18-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/12/2021.

Drawings
Replacement drawings for Figures 32A-34 were received on 9/30/2019 and 10/3/2019.  These drawings are acceptable in that they are in compliance with 37 CFR § 1.121(d) and have thus been entered into the record.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visser et al. (US 2012/0020485 A1) hereinafter Visser1.
Regarding claim 1, Visser1 discloses an apparatus to be worn on a user's head, comprising:

an array of at least three microphones (ML10/20 and MR10/20), the at least three microphones are arranged along a plurality of at least two non-parallel axes (¶ 0075: the orientation at an angle to the midsagittal plane creates an axis from ML10 to ML20 and another axis from MR10 to MR20 that are not parallel);
selection logic (Figs. 9A-B), the selection logic is configured to identify a selected axis from the plurality and two microphones from the array that form the selected axis (Fig. 29A, 29B, 30A, 30B, 31A, and 31B are each examples of a single axis being selected) (¶ 0138: the “OR” case); and
a beamformer (Fig. 11B: BF20a), the beamformer is configured to accept as inputs, signals from the two microphones (Figs. 11B and 3A: signals SR10 and SR20 from microphones MR10 and MR20, respectively) and to output a main (signal) microphone channel (B20as) and a reference (noise) microphone channel (B20an) (Fig. 11B, and ¶ 0097).
Regarding claim 2, Visser1 discloses the apparatus of claim l, wherein the selection logic uses a metric to identify the selected axis (¶ 0138: the metric is whether the direction is within the pickup cone of that axis).
Regarding claim 3, Visser1 discloses the apparatus of claim 2, wherein the metric includes a microphone that receives a maximum sound pressure level (¶ 0138: when acoustic information is within a pickup cone, the microphones that form that pickup cone will receive a maximum sound pressure level).
Regarding claim 4, Visser1 discloses the apparatus of claim 3, wherein the metric includes a microphone that receives a minimum sound pressure level (¶ 0138: when acoustic 
Regarding claim 5, Visser1 discloses the apparatus of claim 2, wherein the selection logic is configured to monitor the metric and to select a new selected axis from the plurality based on a new value for the metric (¶ 0165: device is used in real-time, which means that it will adapt to changes in the direction of arrival of sounds of ¶ 0138).
Regarding claim 6, Visser1 discloses the apparatus of claim, 2, wherein the metric is a maximum signal-to-noise ratio difference for the two microphones (¶ 0097).
Regarding claim 8, Visser1 discloses the apparatus of claim 1, wherein the main microphone channel and the reference microphone channel are input to a two-stage noise cancellation block (Fig. 11B: CL20a can be a first stage, and CM20 can be a second stage, and the output of CM20 is used by GC10 of Fig. 9A to only pass input signal SI10 under certain circumstances (e.g., see ¶ 0134 noise suppression), thus cancelling noise),
Regarding claim 9, Visser1 discloses the apparatus of claim 1 further comprising:
a speaker (Fig. 4A: SR10), the speaker is coupled to the head wearable device and is configured to provide a signal that the user can hear (¶ 0074).
Regarding claim 10, Visser1 discloses the apparatus of claim 9, wherein when the selected axis does not point towards the user's mouth (Fig. 5A: the axes can be considered as not pointing directly towards a user’s mouth), the main microphone channel and the reference microphone channel are used to create a signal that is input into the speaker (¶ 0135).

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visser et al. (US 2012/0051548 A1) hereinafter Visser2
Regarding claim 14, Visser2 teaches an apparatus to be worn on a user's head, comprising:
a head wearable device (a first headset of ¶ 0102 and Figs. 17A-17C) (¶ 0081, 0102: array R100 can be applied to the wearable devices of ¶ 0102), the head wearable device further comprising:
an array of three microphones (¶ 0076), the array is coupled to the head wearable device (¶ 0081, 0102), wherein a first microphone and a second microphone of the array define a first axis (¶ 0080); the second microphone and a third microphones define a second axis (¶ 0080); and
a speaker (¶ 0092: a speaker of a second headset other than the first headset that was already claimed), the speaker is coupled to the head wearable device (wirelessly coupled when the two headsets are used by people to communicate with each other) and is configured to provide a signal that the user can hear (¶ 0092) (e.g., when user is testing that the two headsets can be used by two people to communicate, the user will have both headsets, and speak into one headset, and listen for the speech to be output by the second headset); and
selection logic, the selection logic to select an active direction from the first axis and the second axis (¶ 0076), when the active direction is the first axis (¶ 0077: an axis directed at the user’s mouth);
a. outputs from the first microphone and the second microphone are to be processed for transmission from the head wearable device (¶ 0077) (¶ 0092: voice communication data (i.e. from the microphones) is transmitted from the device);
when the active direction is the second axis (¶ 0077: broadside arrangement where the axis of the array is orthogonal to the direction to the user’s mouth);
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visser1 in view of Derkx in view of Chen et al. (US 2013/0202126 A1).
Regarding claim 7, Visser1-Derkx discloses the apparatus of claim l.
Visser1-Derkx is not relied upon to disclose further comprising: a switch, the selected axis is selected based on a state of the switch.
In a similar field of endeavor, Chen discloses further comprising: a switch (on/off switch) (¶ 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: further comprising: a switch, based on the teachings of Chen, the motivation being to provide a way to avoid draining battery power when the device is not in use (Chen - ¶ 0004),
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visser1 in view of Derkx (US 2011/0091057 A1).
Regarding claim 11, Visser1 discloses the apparatus of claim l, wherein a first microphone, a second microphone, and a third microphone of the array are located on a firstside of the head wearable device (Fig. 5A: ML10 and ML20; ¶ 0076: each array can have more than two (i.e. 3 microphones and thus there can be an ML30).
Visser1 is not relied upon to disclose wherein a first microphone, a second microphone, and a third microphone of the array are located on a first temple of the head wearable device.
In a similar field of endeavor, Derkx discloses wherein a first microphone (116a), a second microphone (116b), and a third microphone (116c) of the array are located on a first temple of the head wearable device (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein a first microphone, a second microphone, and a third microphone of the array are located on a first temple of the head wearable device, based on the teachings of Derkx, the motivation being to use a microphone array capable of a first-order steerable superdirectional response (Derkx - ¶ 0030-0031).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visser1 in view of Derkx in view of Christensen et al. (US 2004/0258267 A1).
Regarding claim 12, Visser1-Derkx discloses the apparatus of claim 1l.
Visser1-Derkx is not relied upon to disclose wherein the first microphone and the second microphone are located on an inside surface of the first temple.
In a similar field of endeavor, Christensen discloses wherein the first microphone and the second microphone are located on an inside surface of the first temple (¶ 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the first microphone and the second microphone are located on an inside surface of the first temple, based on the teachings of Christensen, the motivation being to perform the simple substitution of one microphone mounting configuration for another to obtain predictable results of microphones mounted on glasses. MPEP § 2143(B).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visser1 in view of Derkx in view of Visser2.
Regarding claim 13, Visser1-Derkx discloses the apparatus of claim 11, the array further comprising:
a fourth microphone (e.g., MR10, Fig. 5), the fourth microphone is located on a second temple (temple in view of Derkx) of the head wearable device and the first microphone and the fourth microphone form a third axis (an imaginary axis between the two microphones is inherent), the second microphone and the fourth microphone form a fourth axis (an imaginary axis between the two microphones is inherent) and the third axis is different from the fourth axis (Visser1 - ¶ 0075: the orientation at an angle to the midsagittal plane makes the axes different).
Visser1-Derkx is not relied upon to disclose the selection logic to select an active direction from one of at least the first axis, the second axis, and the third axis.
Visser2 discloses the selection logic to select an active direction from one of at least the first axis, the second axis, and the third axis (¶ 0153-0159).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: configure the selection logic to further include that of Visser2 such that the selection logic to select an active direction from one of at least the first axis, the second axis, and the third axis, based on the teachings of Visser2, the motivation being to provide a function to the device that can selects a plurality of fewer than all of the channels of a multichannel signal, based on information relating to the direction of arrival of at least one frequency component of the multichannel signal (Visser2 - Abstract) and increase the number of pairings of microphones possible so that there are more coherency measures to choose from thus increasing the ways that a most coherent pair may be created (Visser2 - ¶ 0153-0159).

Claim 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visser2 in view of Derkx
Regarding claim 15, Visser2 discloses the apparatus of claim 14, wherein the first microphone, the second microphone, and the third microphone are located on a first side of the head wearable device.
Visser2 is not relied upon to disclose wherein the first microphone, the second microphone, and the third microphone are located on a first temple of the head wearable device.
In a similar field of endeavor, Derkx discloses wherein the first microphone (116a), the second microphone (116b), and the third microphone (116c) are located on a first temple of the head wearable device (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the first microphone, the second microphone, and the third microphone are located on a first temple of the head wearable device, based on the teachings of Derkx, the motivation being to use a microphone arrangement where two microphones (116a and 116b of Derkx) have an axis that is in the direction of a user’s mouth (see Fig. 5 of Derkx) and where two microphones (116b and 116c of Derkx) are have an axis that is orthogonal to the direction of a user’s mouth (see Fig. 5 of Derkx) in order to obtain the features of ¶ 0077 of Visser2 using a head wearable device (Visser2 - ¶ 0077).
Regarding claim 17, Vissser1-Derkx discloses the apparatus of claim l5.
Additionally, Derkx discloses the array further comprising;
a fourth microphone (the 116a on the opposite side of the glasses), the fourth microphone is located on a second temple of the head wearable device and the first microphone and the fourth microphone form a third axis (an imaginary axis between the two microphones is inherent), the second microphone (116b) and the fourth microphone form a fourth axis (an imaginary axis between the two microphones is inherent) and the third axis is different from the fourth axis (can be seen by looking at Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: the array further comprising; a fourth microphone, the fourth microphone is located on a second temple of the head wearable device and the first microphone and the fourth microphone form a third axis, the second microphone and the fourth microphone form a fourth axis and the third axis is different from the fourth axis, based on the teachings of Derkx, the motivation being to increase the number of pairings of microphones possible so that 
Visser2 discloses the selection logic to select an active direction from one of at least the first axis, the second axis, and the third axis (¶ 0153-0159).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: the selection logic to select an active direction from one of at least the first axis, the second axis, and the third axis, based on the teachings of Visser2, the motivation being to increase the number of pairings of microphones possible so that there are more coherency measures to choose from thus increasing the ways that a most coherent pair may be created (Visser2 - ¶ 0153-0159).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visser2 in view of Derkx in view of Christensen.
Regarding claim 16, Visser2-Derkx discloses the apparatus of claim 15.
Visser2-Derkx is not relied upon to disclose wherein the first microphone and the second microphone are located on an inside surface of the first temple and the third microphone is located on a bottom surface of the first temple.
In a similar field of endeavor, Christensen discloses wherein the first microphone and the second microphone are located on an inside surface of the first temple and the third microphone is located on a bottom surface of the first temple (¶ 0004, and note that the inside surface includes a bottom surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the first microphone and the second microphone are the motivation being to perform the simple substitution of one microphone mounting configuration for another to obtain predictable results of microphones mounted on glasses. MPEP § 2143(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687